            Case 1:19-mc-00023 Document 1 Filed 01/15/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

                                                )
                                                )
INTEL CORPORATION,
                                                )
                                                )
              Movant,
                                                )
       v.                                                 Miscellaneous No. 1:19-mc-23
                                                )
                                                )
FORTRESS INVESTMENT GROUP LLC,
                                                )
                                                )
              Respondent.
                                                )


                          NOTICE OF MOTION TO COMPEL
            PRODUCTION OF DOCUMENTS PURSUANT TO SUBPOENA

       PLEASE TAKE NOTICE that upon the attached Declaration of Olga Musayev, Esq.,

sworn to January 15, 2019, the exhibits attached thereto, and the accompanying Memorandum

of Law, Movant Intel Corporation (“Intel”), by and through its attorneys at Wilmer Cutler

Pickering Hale and Dorr LLP, hereby moves this Court for entry of an order pursuant to Fed.

R. Civ. P. 45 compelling production of documents improperly withheld by Respondent

Fortress Investment Group LLC and its law firm, Irell & Manella LLP, as privileged in

response to a subpoena issued by Intel in VLSI Technology LLC v. Intel Corporation, No.

5:17-cv-05671 (N.D. Cal.), and awarding such further relief as the Court deems proper.

       PLEASE TAKE FURTHER NOTICE that opposition papers, if any, and reply papers

shall be served pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of

the United States District Court for the Southern District of New York.
              Case 1:19-mc-00023 Document 1 Filed 01/15/19 Page 2 of 2



    Dated: January 15, 2019                  WILMER CUTLER PICKERING
                                             HALE AND DORR LLP



                                             By: /s/ Gregory H. Lantier
                                             Gregory H. Lantier
                                             1875 Pennsylvania Avenue NW
                                             Washington, DC 20006
                                             Gregory.Lantier@wilmerhale.com
                                             Telephone: (202) 663-6000
                                             Fax: (202) 663-6363

                                             Attorney for Movant Intel Corporation
 
